



Exhibit 10.2






MATRIX SERVICE COMPANY
AWARD AGREEMENT


[Date]
Name
Address
City, State Zip


Dear First Name:


1.    Award.    The awards set forth in this Award Agreement (the "Award
Agreement") are subject to your acceptance of and agreement to all of the
applicable terms, conditions, and restrictions described in the 2016 Stock and
Incentive Compensation Plan, effective as of November 11, 2016 (the "Plan"), of
Matrix Service Company, a Delaware corporation (the "Company"), a copy of which
is on file with, and may be obtained from, the Secretary of the Company, and to
your acceptance of and agreement to the further terms, conditions, and
restrictions described in this Award Agreement. To the extent that any provision
of this Award Agreement conflicts with the expressly applicable terms of the
Plan, it is hereby acknowledged and agreed that those terms of the Plan shall
control and, if necessary, the applicable provisions of this Award Agreement
shall be hereby deemed amended so as to carry out the purpose and intent of the
Plan.


2.    Restricted Stock Units.


(a)    Restricted Stock Units Award. The Company hereby grants to you an
aggregate of up to _____ restricted stock units (individually, an "RSU," and
collectively, "RSUs") as more specifically set forth in Section 2(e). Each RSU
entitles you to receive one share of common stock, par value $.01 per share, of
the Company (the "Shares") at such time as the restrictions described in Section
2(d)(ii) lapse as described in Section 2(e).


(b)    Form of Shares; Possession of Certificates. The Company shall issue the
Shares you become entitled to receive hereunder by book-entry registration or by
issuance of a certificate or certificates for the Shares in your name as soon as
practicable after the restrictions in Section 2(d)(ii) lapse as described in
Section 2(e). In the event the Company issues a certificate or certificates for
the Shares, such certificates shall be subject to such stop transfer orders and
other restrictions as the committee of the Board of Directors that administers
the Plan may deem necessary or advisable under the Plan and rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which such Shares are then listed, and any applicable foreign,
federal or state securities laws.


(c)    Stockholder Rights Prior to Issuance of Shares. Neither you nor any of
your beneficiaries shall be deemed to have any voting rights, rights to receive
dividends or other rights as a stockholder of the Company with respect to any
Shares covered by the RSUs until the date of book-entry registration or issuance
by the Company of a certificate to you for such Shares.







--------------------------------------------------------------------------------





(d)    Restrictions.


(i)    Your ownership of the RSUs shall be subject to the restrictions set forth
in subsection (ii) of this Section 2(d) until such restrictions lapse pursuant
to the terms of Section 2(e).


(ii)    You may not sell, assign, transfer or otherwise dispose of any RSUs or
any rights under the RSUs. No RSU and no rights under any such RSU may be
pledged, alienated, attached or otherwise encumbered, other than by will or the
laws of descent and distribution. If you or anyone claiming under or through you
attempts to violate this Section 2(d)(ii), such attempted violation shall be
null and void and without effect, and all of the Company’s obligations hereunder
shall terminate.


(e)    Lapse of Restrictions.


(i)     The restrictions described in Section 2(d)(ii) shall lapse with respect
to the RSUs on the first anniversary of the date of this Award Agreement.


(ii)    Notwithstanding the provisions of subsection (i) of this Section 2(e),
the restrictions described in Section 2(d)(ii) shall lapse with respect to all
RSUs upon the occurrence of any of the following events:


(A)    Your death or "Disability"; or


(B)    A Change of Control of the Company.
        
The term "Disability" shall mean your inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or which has lasted or can
be expected to last for a continuous period of not less than 12 months.


(iii)    On the date of the lapse of the restrictions in accordance with this
Section 2(e), or in any event, no later than the earlier of ninety (90) days
after such date or two and one-half months following the end of the calendar
year in which the restrictions lapsed in accordance with Section 2(e), the
Company will make a book-entry registration or will issue you a certificate as
provided in Section 2(b) of this Award Agreement for the Shares covered by such
RSUs in redemption of such RSUs.
        
3.    Adjustment of Shares. The number of Shares subject to the RSUs awarded to
you under this Award Agreement may be adjusted as provided in the Plan.


4.    Agreement With Respect to Securities Matters. You agree that you will not
sell or otherwise transfer any Shares received pursuant to this Award Agreement
except pursuant to an effective registration statement under the U.S. Securities
Act of 1933, as amended, or pursuant to an applicable exemption from such
registration. Unless a registration statement relating to the Shares issuable
upon the lapse of the restrictions on the RSUs pursuant to this Award Agreement
is in effect at the time of issuance of such Shares, the certificate(s) for the
Shares shall contain the following legend:


  







--------------------------------------------------------------------------------





The securities evidenced by this certificate have not been registered under the
Securities Act of 1933 or any other securities laws. These securities have been
acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such
registration is not required under such acts.


5.    Compliance with 409A. The Company intends that this Award Agreement and
the Plan either (1) comply with Section 409A of the Internal Revenue Code of
1986, as amended, and guidance thereunder (“Section 409A”) or (b) be excepted
from the provisions of Section 409A. Accordingly, the Company reserves the right
and you agree that the Company shall have the right, without your consent and
without prior notice to you, to amend either or both this Award Agreement and
the Plan to cause this Award Agreement and the Plan to be so compliant or so
excepted and to take such other actions under the Plan and this Award Agreement
to achieve such compliance or exception.


6.    Certain Definitions. Capitalized terms used in this Award Agreement and
not otherwise defined herein shall have the respective meanings provided in the
Plan.


7.    Designation of Beneficiary. Your beneficiary for receipt of any payment
made under this Award Agreement in the event of your death shall be the
person(s) designated as your beneficiary(ies) on a form prescribed by the
Company. If no beneficiary is designated, upon your death, payment shall be made
to your estate.


    
[Signature Page to Follow]





--------------------------------------------------------------------------------







If you accept this Award Agreement and agree to the foregoing terms and
conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.


MATRIX SERVICE COMPANY






By:             
Name:     
Title:              








The foregoing Award Agreement is accepted by me as of ______________________,
and I hereby agree to the terms, conditions, and restrictions set forth above
and in the Plan.






                    
Grantee


    
                        











